Citation Nr: 1313840	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  08-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, coronary artery disease, and post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In May 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the claims files.

In October 2009, the Board remanded the above claim for additional development, along with claims for a heart condition and total disability evaluation based on individual unemployability (TDIU).  During remand status, in August 2011, the RO granted service connection for coronary artery disease, status-post myocardial infarction and coronary artery bypass graft; and assigned an initial 30 percent evaluation, effective April 16, 2007.  The RO also granted a TDIU.  As this represents a full grant of the benefits sought in regard to the heart and TDIU claims, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In January 2012, the Board denied the claim for service connection for hypertension.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Court issued a September 2012 order granting a joint motion of the parties to vacate the Board's denial and remand the matter to the Board for action consistent with the joint motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hypertension and VA received his application for compensation in April 2007.  He contends that hypertension is secondary to service connection diabetes mellitus or coronary artery disease (CAD).  In this regard, the Board notes that the Veteran has submitted a letter from his private physician, who opined that his diabetes mellitus type II led to the progression of his CAD.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 71 Fed. Reg. 52,744 (2006).

Report of VA heart examination dated in October 2007 reflects that the Veteran's hypertension had been diagnosed some 20 years prior to the development of his service-connected diabetes mellitus, and his CAD developed approximately 10 years prior to diabetes mellitus.  The examiner opined that it was less likely than not that hypertension was the result of service connected diabetes mellitus.  The examiner did not address whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.

Report of VA examination dated in November 2009 reflects that the Veteran's hypertension was not a complication of diabetes mellitus, and was not worsened or increased by diabetes mellitus.  In an October 2011 addendum, another VA physician reviewed the November 2009 examination report and also opined that it was less likely as not that the Veteran's essential hypertension was aggravated by his service-connected diabetes mellitus.  He reasoned that the Veteran's diabetes mellitus had been very stable on minimal oral medications; and that, most likely, the Veteran's hypertension had been exacerbated by his continued obesity with a weight of 285 pounds, and by his advancing age and recent sedentary activity level.

As indicated in the joint motion for remand, the Board must consider all theories of entitlement reasonably raised by the appellant or by the contents of the record.  Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).  Here, the parties agreed that the theory of entitlement to service connection for hypertension as secondary to service-connected CAD had been reasonably raised by the record.

In view of the Court order and the evidence of record, which contains no medical opinion on the relationship, if any, between hypertension and CAD, to include whether CAD aggravated nonservice-connected hypertension, remand is necessary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  Furthermore, as remand is required, a medical opinion should be obtained on whether hypertension is proximately due to or aggravated by service-connected post traumatic stress disorder (PTSD).
Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain all pertinent outstanding treatment records.

2.  The Veteran should be scheduled for a VA examination by an appropriate physician to ascertain whether it is at least as likely as not (50 percent or greater probability) that hypertension is proximately due to or aggravated by service-connected CAD or PTSD.  The claims files should be reviewed by the physician along with a copy of any pertinent records located in Virtual VA that are not in the claims files.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Then, the RO or AMC should review the report of examination to ensure that the requested opinion is provided and supported by an adequate rationale; also the RO or AMC undertake any other development it determines to be warranted.

4.  After the development requested above has been completed to the extent possible, the RO or AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the claims files are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


